Citation Nr: 1214367	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  05-23 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to March 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefit sought on appeal.

In decisions dated in August 2009 and May 2010, the Board previously remanded this appeal to RO via the Appeals Management Center (AMC), in Washington, D.C., for further development.  

In its May 2010 decision, the Board observed that claims had been raised by the record pertaining to the issue of whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for tinnitus and the issue of entitlement to a total rating based on individual unemployability due to service-connected disability, and that these claims had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus far it appears that the AOJ has still not adjudicated these issues, therefore, they are again referred to the AOJ for appropriate action.

For the reasons discussed below, the appeal is again remanded to the RO via the AMC in Washington, D.C.  VA will notify the Veteran if further action is required on her part.



REMAND

Although the Board sincerely regrets the additional delay, it is necessary to pursue further development in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

The Veteran and her husband, M. L., testified at a hearing before a Veterans Law Judge (VLJ) in February 2010.  A transcript of that hearing is of record.  The VLJ who presided at the Veteran's February 2010 hearing is no longer employed by the Board.  VA laws and regulations require that a Veterans Law Judge who presides over an appeal hearing must participate in the adjudication of all issues addressed in such hearing.  See 38 U.S.C.A. § 7107(c) (West 2002 & 2011); 38 C.F.R. § 20.7007 (2011).  In a letter dated in February 2012, the Veteran was offered the opportunity to appear at another hearing before a VLJ of the Board.  In a response received by VA in March 2012, the Veteran indicated that she wished to appear for a hearing before a VLJ of the Board, via videoconference, at her local regional office.  

As videoconference hearings are scheduled by the RO, a remand is necessary for the RO to schedule the Veteran for the next available videoconference hearing before a Board VLJ.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2011).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board videoconference hearing, notifying the Veteran and her representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2011).  The claims files thereafter should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


